Citation Nr: 1628674	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for right knee, chondromalacia patella, degenerative arthritis, and torn meniscus.

2.  Entitlement to an increased rating greater than 10 percent for left knee, chondromalacia patella, degenerative arthritis, and torn meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to an increased rating for the Veteran's service-connected knee disabilities.  

The Veteran had a hearing before the undersigned in May 2012.  A transcript of the proceeding has been reviewed and associated with the claims file.

The Board remanded the Veteran's claim for additional development in March 2013.  The matter again is before the Board.

The Board has not only reviewed the Veteran's paper claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The March 2013 Board remand directed, in relevant part, that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected knee disabilities.

In April 2013, the Appeals Management Center (AMC) sent the Veteran a letter notifying him that a VA examination would be scheduled.  This letter was returned as undeliverable.  Subsequently, the Veteran was scheduled for a VA examination in May 2013.  He failed to appear for the scheduled examination and attempts to reach him by telephone were unsuccessful.  

Since that time, in August 2015, the Veteran submitted a VA Form 20-572, "Request for Change of Address / Cancellation of Direct Deposit," which provided a new address and telephone number.  The notice indicated that the address change was temporary.  In a November 2015 statement, the Veteran's representative requested a remand of the claim to complete the prior Board remand directive of obtaining a VA examination.  In February 2016, the representative submitted a change of address request with the Veteran's updated address.  See VBMS, document labeled Third Pary Correspondence, receipt date February 24, 2016.  The Board agrees that given the evidence that the address on record at the time of the April 2013 correspondence (and presumably the May 2013 VA examination) was inaccurate, there is no evidence that the Veteran received notification of the scheduled VA examination, and he has since provided updated contact information, that a remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his bilateral service-connected knee disabilities.  The complete claims file (including the VBMS and Virtual VA electronic records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Attention is invited to the Veteran's credible hearing testimony describing the effects and symptoms of his service-connected knee disabilities.

All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  A discussion of the cause of the Veteran's reported falling, and the knees "giving way" should be included.    

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




